Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the application filed on 10/19/2020 has a total of 19 claims pending in the application; there are 3 independent claims and 16 dependent claims, all of which are ready for examination by the examiner.    
Remarks
Applicant has elected GROUP-1, which contains claims 1-14, for examination. Therefore, claims 1-14 are pending.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,810,050 B2 [application No.15/201,087], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent 
Instant Application  
US. Patent No.  10,810,050 B2
Claim 1. A method for access to one or more virtualization system resources over a network, the method comprising: implementing a virtualization system that has a control computer and one or more physical resource and virtual assets connected to the control wherein the virtual assets are managed by a virtualization layer running on the physical resources; wherein virtual assets are software instantiations of computer systems; connecting an end user to the control computer; and accessing, through the control computer connection, the virtual assets by the end user.
Claim 1. A method for on demand provisioning of virtual asset via a self-service portal in a virtualization system, the method comprising: providing a virtualization system that has an inventory that includes physical resources and virtual assets managed by a virtualization layer running on the physical resources; wherein virtual assets are software instantiations of computer systems; receiving a virtual asset provisioning request that specifies parameters to be considered for the virtual asset provisioning request; receiving data on inventory available in the virtualization system; automatically provisioning of a particular virtual asset to a particular physical resource in the virtualization system that matches the parameters in the virtual asset provisioning request; 
Claim 11. A method, comprising: communicating, by a user, over a network to access one or more virtual assets running in a virtualization system; requesting, by the user, provisioning of a virtual asset in the virtualization system; and wherein the provisioned virtual asset is virtual storage and the virtual storage comprises one or more logical storage units mapped to one or more physical storage drives.
Claim 9. An apparatus that performs automatic management of a virtualization environment in a computer network comprising: a virtualization environment having a computer device with a processor and memory and a control center computer coupled to the computer device, the virtualization environment having an inventory that includes network resources and virtual assets being software instantiations of computer systems hosted on the computer device and a virtualization layer executed by the computer device that manages the virtual assets; the control center computer executing a virtual mapping layer that determines an inventory of network resources and virtual assets available to the 


The independent claims and their dependent claims of the instant application contain similar limitations of the independent claims and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application since both applications providing a virtualization system that includes physical resources and virtual assets managed by a virtualization layer running on the physical resources through a control computer or controller.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,444,762 B2 [application No.14/450,765], Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims and their dependent claims of the instant application contain similar limitations of the independent and their dependent claims of the patented application, which lead to the same claimed invention, thus they are not patentably distinct from each other, see table below:
Instant Application  
US. Patent No.  9,444,762 B2
Claim 1. A method for access to one or more virtualization system resources over a network, the method comprising: 
Claim 1. A method for automatic management of a virtualization environment in a computer network, the method comprising: 

Claim 11. A method, comprising: communicating, by a user, over a network to access one or more virtual assets running in a virtualization system; requesting, by the user, provisioning of a virtual asset in the virtualization system; and wherein the provisioned virtual asset is virtual storage and the virtual storage 
Claim 20. A method for automatic management of a virtualization environment in a computer network, the method comprising: providing a virtualization environment that has physical resources, virtual assets and a virtualization layer running on a specific physical resource that manages the virtual assets, each virtual asset being a software instantiation of a 


The independent claims and their dependent claims of the instant application contain similar limitations of the independent claims and their dependent claims of the co-pending application. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the language of the claims presented contain the same limitations claimed. It would have been obvious to one of ordinary skilled in the art to modify the patented application to create the instant application since both applications providing a virtualization system that includes physical resources and virtual assets managed by a virtualization layer running on the physical resources through a controller.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner suggests the title “a system for management of computer network virtualization”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, recite the phrase “……virtual assents connected to the control control wherein…” the “control” word is repeated and the limitation makes the claim unclear and indefinite once the repeated word is deleted. The phrase “……virtual assents connected to the control wherein…” is not clear what applicant is trying to claim. The examiner took the claim as best understood. Appropriate correction is required. 
Claim 3, recite the acronym “PDA” without a corresponding meaning to each letter, which makes the limitation indefinite. 
Claim 12, recite the acronym “API” without a corresponding meaning to each letter, which makes the limitation indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable by Vasilevsky et al. Publication No. (US 2005/0044301 A1)

Regarding claim 1, Vasilevsky teaches a method for access to one or more virtualization system resources over a network, the method comprising: 
implementing a virtualization system (virtualization environment 100 FIG.1 [0058]) that has a control computer (Manager 212 FIG.2) and one or more physical resource (data center provides network resources [0058] FIG.1) and virtual assets (operating system layer 103 FIG.1) connected to the control control wherein the virtual assets 5 are managed by a virtualization layer running on the physical resources (the virtualization layer managing the execution of the operating system [0017] [0042] FIG.1); wherein virtual assets are software instantiations of computer systems (the operating system (OS) execute software instructions to create a single instance [0059] FIG.1);
connecting an end user to the control computer (the manager 212 is connected to end user nodes 107A-107C [0058] FIG.1); and 
accessing, through the control computer connection, the virtual assets by the end user (the management agent 815 residing within the virtualization environment is responsible for handling dynamic reconfiguration functions by receiving commands from the administrator (the end user through manager 212) is used for accessing virtual assents for adding, deleting, and reallocating of resources from virtual servers [0150-0154] FIG.2).  

Regarding claim 2, Vasilevsky teaches the method of claim 1, wherein connecting the end user to the control 10 computer further comprises connecting the end user to the control computer over one of a network, a wide area network or the Internet (System 101 may be coupled to one or more external communication networks (e.g., network 106) for the purpose of sharing resources with one or more systems (e.g., systems 107A-107C) [0061] FIG.2).  

Regarding claim 3, Vasilevsky teaches the method of claim 2, wherein connecting the end user to the control computer further comprises using, by the end user, a desktop, a laptop or a PDA and client resources (one or more client computers coupled through a communication network (e.g., enterprise network, Internet, combination of both) [0003] FIG.1). 15  

Regarding claim 4, Vasilevsky teaches the method of claim 3, wherein accessing the virtual assets further comprising accessing an application server by the end user (providing computing resources through servers, these servers provide a single function (e.g., file server, application server, backup server, etc.) to one or more client computers [0003] FIG.1).

claim 5, Vasilevsky teaches the method of claim 3, wherein accessing the virtual assets further comprising using a browser (applications operate in a data center environment that provides resources to other systems (e.g., systems 107A-107C) may be executed on system 101, such applications include a web-based application, e-mail server, file server, or other application [0058-59] FIG.1).  

Regarding claim 6, Vasilevsky teaches the method of claim 1, wherein the virtual asset is providing end user access 20 to one of an application server, to a middleware server and to a database (system 101 that may be used to execute one or more data center applications, for example, any application program that may operate in a data center environment. For instance, a database server application, web-based application, e-mail server, file server, or other application that provides resources to other systems (e.g., systems 107A-107C) may be executed on system 101 [0058-59] FIG.1).  

Regarding claim 7, Vasilevsky teaches the method of claim 6, wherein providing the virtual assets further comprise providing a virtual storage resource (a database server application, web-based application, e-mail server, file server, or other application that provides resources to other systems [0058-59] FIG.1).    

Regarding claim 8, Vasilevsky teaches the method of claim 7, wherein providing the virtual storage resource further comprises mapping a logical storage unit to a physical storage disk (an application is scaled horizontally across at least one virtual server, comprised of a set of virtual processors, each of which is mapped to one or more physical nodes [0057-58] FIG.1). WEST\291850073.1 

Attorney Docket No. 367894-991102 -36- Regarding claim 9, Vasilevsky teaches the method of claim 1, wherein providing the virtual assets further comprise providing a logical network resource (the distributed memories of each node associated with the distributed server may be made available to a virtual server as logical memory 604 and to the operating system (GOS), as if it were a physical memory. Memory 604 is then made available (as process virtual memory 605) to applications [0103] FIG.6).

Regarding claim 10, Vasilevsky teaches the method of claim 9, wherein providing the logical network resource further comprises mapping a logical network unit to a physical network device (an application is scaled horizontally across at least one virtual server, comprised of a set of virtual processors, each of which is mapped to one or more physical nodes [0057-58] FIG.1). WEST\291850073.1 

Regarding claims 11-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is the limitations were presented from a “method” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims Therefore these claims were rejected for similar reasons as stated above.   

	
Claims 15-19 (withdrawn). 

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472